United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1384
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
Jennifer Urben-Potratz,                 *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 28, 2006
                                Filed: December 7, 2006
                                 ___________

Before LOKEN, Chief Judge, SMITH, and GRUENDER, Circuit Judges.
                              ___________

SMITH, Circuit Judge.

       Jennifer Urben-Potratz pleaded guilty, pursuant to a plea agreement, to
conspiracy to distribute 100 kilograms or more of marijuana, in violation of 21 U.S.C.
§§ 841(a)(1), 841(b)(1)(B), and 846. The plea agreement required Urben-Potratz to
fully and completely cooperate with the government. After several delays, Urben-
Potratz was sentenced to 120 months' imprisonment, the statutory minimum for her
offense, by a different district judge than the one who accepted her plea. Urben-
Potratz appeals the district court's1 denial of her motions for continuance and
reassignment of the case to a different judge. For the reasons set out below, we affirm.

                                    I. Background
       Urben-Potratz was charged in a one-count indictment with conspiracy to
distribute 1000 kilograms or more of marijuana in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A), and 846. Urben-Potratz was given pretrial release and became a
cooperating witness and confidential informant for the government. Pursuant to a plea
agreement, she pleaded guilty to the lesser-included offense of conspiracy to distribute
100 kilograms or more of marijuana. The plea agreement called for Urben-Potratz to
"fully and completely cooperate" with the government, including possible active
cooperation.2 In exchange for her cooperation, the government agreed to consider
filing a "substantial assistance" motion pursuant to 18 U.S.C. § 3553(e), which, if
granted, would allow the court to depart below the statutory mandatory minimum.

        The plea agreement stated that "no promise has been made that a motion will
be made for departure even if the defendant complies with the terms of this agreement
in all respects, but has not, in the assessment of the United States Attorney's Office,
provided 'substantial assistance.'" Thus, the decision whether or not to file a
substantial assistance motion was "in the sole discretion of the United States
Attorney's Office." Additionally, the plea agreement stated that "[t]he defendant
agrees and understands that she shall not be permitted to withdraw her plea of guilty


      1
        The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
      2
        Active cooperation refers to a defendant "actively" participating with law
enforcement operations in attempts to apprehend or gather evidence against other
suspects. In this case, for example, Urben-Potratz wanted to participate in active
cooperation by making controlled purchases of drugs under the direction of law
enforcement, recording phone calls, and introducing undercover agents to drug
traffickers.

                                          -2-
. . . in the event she is not satisfied with the government's 'substantial assistance'
motion decision or the court's sentence in the case." The plea agreement did not
specify which judge would sentence Urben-Potratz, but stated that, "[t]he district court
will determine the appropriate sentence . . . ."

      The plea was accepted by Chief Judge Mark W. Bennett, the district judge
originally assigned the case. The case then went into a procedural holding pattern for
six months. Upon agreed motions by the parties, Judge Bennett continued Urben-
Potratz's sentencing five times for various reasons, including Urben-Potratz's
pregnancy and her anticipated continuing cooperation with law enforcement.

       On January 17, 2006, Urben-Potratz's case was reassigned to the Honorable
Linda R. Reade, due to Judge Bennett's health-related unavailability. On January 18,
2006, Urben-Potratz filed another motion to continue her sentencing, alleging that she
needed additional time to complete her cooperation with the government, including
active cooperation, which she had not yet provided because the United States Drug
Enforcement Agency (DEA) had not approved her for such cooperation. The
government did not resist the continuance. However, Judge Reade denied the motion,
stating that if Urben-Potratz continued cooperating after sentencing, a Rule 35(b)
motion could be filed, which would allow her sentence to be reduced for substantial
assistance post-sentencing. Fed. R. Crim. P. 35(b). Urben-Potratz renewed her motion
to continue, asserting that sentencing her before she had provided active cooperation
would significantly impair her ability to receive a reduced sentence for substantial
assistance as she would not be able to provide active participation post-sentencing.

       Judge Reade heard oral argument on the renewed motion at sentencing. Urben-
Potratz argued that the standard practice in the Western Division of the Northern
District of Iowa was to continue sentencings to allow defendants to complete as much
cooperation as possible prior to sentencing and to sometimes allow defendants to
provide active cooperation to law enforcement. However, Judge Reade, who normally

                                          -3-
sits in the Eastern Division of the Northern District of Iowa, denied the continuance,
notwithstanding the Western Division standard practice. Judge Reade stated that she,
as a matter of policy, would not allow Urben-Potratz, or anyone else, to participate in
active cooperation with the government pending sentencing. The court denied the
continuance noting that Urben-Potratz could still debrief with law enforcement, make
calls from prison, and testify before the grand jury, but there was no guarantee that the
DEA would ever approve Urben-Potratz for active cooperation even if the court
continued her sentencing.3

       Urben-Potratz then orally moved for her case to be reassigned back to Judge
Bennett for sentencing. The district court denied this motion as well. The government
did not make a motion for substantial assistance following these denials. The court
then sentenced Urben-Potratz to 120 months' imprisonment, the statutory minimum
for her offense. Urben-Potratz appeals arguing that the district court abused its
discretion in denying the motions.

                                   II. Discussion
                            A. Motion for Continuance
      "District courts are afforded broad discretion when ruling on requests for
continuances." United States v. Cotroneo, 89 F.3d 510, 514 (8th Cir. 1996).
"Continuances generally are not favored and should be granted only when the party
requesting one has shown a compelling reason." Id. "We will reverse a district court's
decision to deny a motion for continuance only if the court abused its discretion and
the moving party was prejudiced by the denial." United States v. Thurmon, 368 F.3d
848, 851 (8th Cir. 2004) (quoting Cotroneo, 89 F.3d at 514).




      3
      At the time of sentencing, the DEA had refused a prior request to approve
Urben-Potratz for active cooperation.

                                          -4-
        Urben-Potratz requested a sixth continuance to actively cooperate with the
government. She hoped that the cooperation would lead to a reduced sentence via a
substantial assistance motion by the government. However, the plea agreement did not
guarantee that Urben-Potratz would ever be approved for active cooperation. Such
cooperation required the DEA to arrange an appropriate enforcement operation and
approve Urben-Potratz's participation in it. The DEA had already denied one such
request. Further, even if approved to participate, Urben-Potratz might still not achieve
success in her active cooperation attempts, and the government, in its discretion, could
still decline to file a substantial assistance motion. Given these circumstances and the
broad discretion afforded district courts when ruling on requests for continuances, we
hold the district court did not abuse its discretion in denying the continuance motion.

       Alternatively, even if the district court did abuse its discretion in denying the
continuance, we would not reverse the denial because Urben-Potratz failed to establish
prejudice. See Thurmon, 368 F.3d at 851. (finding that abuse of discretion need not
be determined if no prejudice shown). Although the government did not file a
substantial assistance motion, this alone does not show prejudice because of the
uncertainty that Urben-Potratz would have actually provided substantial assistance.
Additionally, as the district court noted, Urben-Potratz can still cooperate with the
government after sentencing by debriefing with law enforcement, testifying before
grand juries, or making phone calls from prison. This post-sentencing assistance could
lead to a Rule 35 motion by the government which would permit Urben-Potratz's
sentence to be reduced below the statutory minimum. See Fed. R. Crim. P. 35(b).
Urben-Potratz never had any right to participate in active cooperation, she was never
approved to participate in it, and it was uncertain that she would ever be approved for
it. Therefore, Urben-Potratz cannot show that she was prejudiced by the denial of her
continuance motion.




                                          -5-
                              B. Motion for Reassignment
       Urben-Potratz also alleges that the district court abused its discretion when it
denied her oral motion for reassignment back to Judge Bennett for sentencing. She
asserts that she entered her guilty plea with the expectation that Judge Bennett would
preside over her sentencing. She contends that the reassignment to Judge Reade for
sentencing was fundamentally unfair and a denial of her due process rights. However,
Urben-Potratz's case was reassigned to Judge Reade pursuant to Federal Rule of
Criminal Procedure 25(b)4 because of Judge Bennett's absence, and a "defendant's due
process rights are not infringed by the reassignment of a case pursuant to Rule 25(b)
following a finding or verdict of guilt." United States v. Whitfield, 874 F.2d 591, 593
(8th Cir. 1989).

      When a case is reassigned to a different judge after a guilty verdict or plea, the
successor judge is given broad discretion in determining whether she can properly
perform her sentencing duties. Id. Rule 25(b) only requires that the successor judge
familiarize herself with the evidence and legal issues involved in the case and exercise
informed discretion in imposing the sentence. Id. Urban-Potratz has not shown that
Judge Reade failed to properly perform her sentencing duties. Further, the plea
agreement statement that "[t]he district court" would determine and impose the
appropriate sentence does not constitute a guarantee that any particular judge would
preside over Urben-Potratz's sentencing.


      4
       Rule 25. Judge's Disability
                                          ...
             (b) After a Verdict or Finding of Guilty.

              (1) In General. After a verdict or finding of guilty, any judge
      regularly sitting in or assigned to a court may complete the court's duties
      if the judge who presided at trial cannot perform those duties because of
      absence, death, sickness, or other disability.

Fed. R. Crim. P. 25(b)(1)

                                          -6-
       Finally, Urben-Potratz urges this court to reverse the denial of her motion for
reassignment because Judge Reade should have recused herself from the case. This
argument is essentially a "judge shopping" attempt by Urben-Potratz to have her case
reassigned back to Judge Bennett in the hope of obtaining a more favorable result.
However, 28 U.S.C. § 455(a), which governs when a judge should recuse herself,
"does not provide a vehicle for parties to shop among judges." Little Rock School Dist.
v. Pulaski County Special School Dist. No. 1, 839 F.2d 1296, 1302 (8th Cir. 1988).
Nor does § 455(a) require recusal every time a judge departs from preferred protocol.
Id. Accordingly, the district court did not abuse its discretion in denying the motion
for reassignment.

                                  III. Conclusion
      For the foregoing reasons, we affirm the judgment of the district court.
                      ______________________________




                                         -7-